            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

TIMOTHY SCOTT D.

                Plaintiff,
          v.                                   Civil Action No.
                                               1:18-CV-656 (DEP)

COMMISSIONER OF SOCIAL
SECURITY,

                Defendant.

__________________________

APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF

LAW OFFICES OF STEVEN DOLSON STEVEN R. DOLSON, ESQ.
126 North Salina Street
Suite 3B
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                    JUNE L. BYUN, ESQ.
United States Attorney                   Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                 ORDER

    Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g),

are cross-motions for judgment on the pleadings.1 Oral argument was

heard in connection with those motions on April 23, 2019, during a

telephone conference conducted on the record. At the close of argument, I

issued a bench decision in which, after applying the requisite deferential

review standard, I found that the Acting Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.



      1 This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                         2
      2)    The Acting Commissioner=s determination that the plaintiff was

not disabled at the relevant times, and thus is not entitled to benefits under

the Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      April 25, 2019
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
TIMOTHY D.,
                                   Plaintiff,

-v-                                1:18-CV-656

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE DAVID E. PEEBLES
                       April 23, 2019
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LAW OFFICES OF STEVEN R. DOLSON
      126 North Salina Street
      Suite 3B
      Syracuse, New York 13202
      BY: STEVEN R. DOLSON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: JUNE L. BYUN, ESQ.




              Hannah F. Cavanaugh, RPR, CSR
          Official United States Court Reporter
                 100 South Clinton Street
              Syracuse, New York 13261-7367
                      (315) 234-8545
                TIMOTHY D. v. COMMISSIONER OF SOCIAL SECURITY               2


 1               (In chambers, counsel present by telephone:    Time

 2   noted:    2:22 p.m.)

 3               THE COURT:   All right.   I have before me a request

 4   for judicial review of an adverse determination by the Acting

 5   Commissioner pursuant to 42, United States Code, Section 405(g).

 6               The background is as follows:    Plaintiff was born in

 7   July of 1963 and is currently 55 years of age.     He was 53 at the

 8   time of the hearing and 51 years old at the alleged onset of his

 9   disability on November 27, 2014.      He stands 5'7" inches in

10   height and at various times has weighed between 186 and

11   195 pounds.

12               Plaintiff lives in Albany with his wife.    They have

13   three children, but they are on their own and do not reside with

14   them.    There is some conflict in the record as to whether

15   plaintiff received or did not receive a high school diploma.          He

16   did attend 12th grade and can do basic math and can read.        At

17   281, he claimed to have received a diploma.     At page 36, during

18   the hearing, he said no and did not receive a GED.     He has had

19   vocational training with the carpenters union.     He is

20   right-handed.   Plaintiff has a driver's license, but rarely

21   drives.   He quantified that at about one time per week.    His

22   work has been limited to being a carpenter for various employers

23   since 1992.   He last worked on or about November 27, 2014.

24               Physically, plaintiff suffers from multiple

25   sclerosis, diabetes, although he testified that has had no


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
              TIMOTHY D. v. COMMISSIONER OF SOCIAL SECURITY             3


 1   effect on his ability to function.   He experiences back pain and

 2   he has had testing that showed a disc protrusion and anular tear

 3   at the L4-L5 and L5-S1 region of his lumbar back.    Plaintiff

 4   suffers from hypertension, but reports no symptoms.    He has a

 5   history of a stroke, which he experienced in 2002.     He has a

 6   history of tobacco abuse, although it appears that he has now

 7   quit smoking.   Plaintiff reported that he takes Hydrocodone for

 8   his pain as needed and it provides relief.    He also takes

 9   Tylenol and Aspirin or Ibuprofen.    He uses muscle relaxers and

10   in the past has been prescribed Tizanidine.

11             His primary care provider is Dr. Ara Kayayan.       He

12   testified that he sees Dr. Kayayan approximately once per year.

13   That's at page 63.   The medical records show that he saw Dr.

14   Kayayan on December 18, 2014, March 12, 2015, June 10, 2015, and

15   February 24, 2017.   He testified that lack of insurance was one

16   of the causes for infrequent visits.   He has also treated for

17   his MS with neurologist Dr. Jeffrey Burdick.

18             Plaintiff also testified he suffers from depression

19   and anxiety.    At one point he was on Paxil, but is no longer

20   taking medication for any mental condition and has not had any

21   hospitalization or therapy.   Plaintiff drinks beer.   At one

22   point, he was consuming eight beers per day.   At the hearing, he

23   testified he's down to two beers per day.

24             In terms of daily activities, plaintiff can dress

25   himself, although he needs help sometimes with shoes and socks.


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
              TIMOTHY D. v. COMMISSIONER OF SOCIAL SECURITY                4


 1   He watches television, listens to music, helps with the laundry,

 2   washes dishes, sweeps, vacuums, shops with his wife, socializes,

 3   sees his children, and sees his grandchildren.

 4             In terms of background, plaintiff applied for Title

 5   II disability insurance benefits on March 22, 2015, alleging

 6   disability based on MS, depression, lingering symptoms from

 7   stroke, poor balance, weakness in limbs, diabetes, back injury,

 8   and arthritis in his spine.   He alleged an onset date of

 9   November 27, 2014.

10             A hearing was conducted by Administrative Law Judge

11   John G. Farrell with a vocational expert on March 22, 2017, to

12   address plaintiff's application for benefits.      On May 26, 2017,

13   ALJ Farrell issued an unfavorable decision finding the plaintiff

14   was not disabled at the relevant times and therefore ineligible

15   for the benefits sought.   That became a final determination of

16   the agency on April 19, 2018, when the Social Security

17   Administration Appeals Council denied plaintiff's request for a

18   judicial review.

19             In his decision, ALJ Farrell applied the familiar

20   five-step test for determining disability.   After concluding

21   that plaintiff's last date of insurance was 12/31/17, he

22   concluded at step one plaintiff had not engaged in substantial

23   gainful activity since November 27, 2014.

24             At step two, he concluded that plaintiff has several

25   severe impairments that provide more than minimal limitation on


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
              TIMOTHY D. v. COMMISSIONER OF SOCIAL SECURITY              5


 1   his ability to perform basic work functions, including MS,

 2   diabetes, and degenerative disc disease of the lumbar spine.

 3   After surveying the evidence, he concluded that plaintiff's

 4   conditions do not meet or equal any of the listed presumptively

 5   disabling conditions, including specifically listing 1.04.

 6                Plaintiff was then assigned a residual functional

 7   capacity, or RFC, of light work, except that claimant can never

 8   climb ladders, ropes, or scaffolds.    Additionally, the claimant

 9   can never balance.    Furthermore, the claimant can occasionally

10   climb stairs and ramps and occasionally stoop, kneel, crouch,

11   and crawl.    Lastly, the claimant has to avoid concentrated

12   exposure to hazardous machinery and unprotected heights or

13   extreme cold.

14                Applying that RFC, the Administrative Law Judge

15   concluded at step four that plaintiff is unable to meet the

16   exertional requirements of his past relevant work as a carpenter

17   and, therefore, proceeded to step five.

18                He concluded at step five, with the assistance of a

19   vocational expert, that plaintiff is capable of performing the

20   functions of a mail clerk, cashier II, and sales attendant, and,

21   therefore, was not disabled at the relevant times.    He noted

22   initially that if plaintiff had been able to perform a full

23   range of light work, a finding of not disabled would be directed

24   by Medical-Vocational Rule, or Grid Rule, 202.11, but

25   acknowledged his additional limitations would undermine and


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
              TIMOTHY D. v. COMMISSIONER OF SOCIAL SECURITY            6


 1   erode the job base on which the grids were predicated.    He

 2   concluded, therefore, that plaintiff was not disabled at the

 3   relevant times.

 4             As you know, my task is limited.   The standard that I

 5   apply is extremely deferential.   I must determine whether

 6   correct legal principles were applied and the determination is

 7   supported by substantial evidence, which is generally defined by

 8   the Courts as such evidence as a reasonable mind would accept to

 9   support a fact.

10             The key argument here is the treating physician rule.

11   And I have say that this case I found extremely close.    I've

12   been back and forth with myself several times on this issue.

13   Ordinarily, the opinion of a treating physician regarding nature

14   and severity of an impairment is entitled to considerable

15   deference provided it is supported by medically acceptable

16   clinical and laboratory diagnostic techniques and not

17   inconsistent with other substantial evidence.     Opinions of

18   treating sources are not controlling if they are contrary to

19   other substantial evidence in the record, including opinions of

20   other medical experts.

21             The first step in the process of addressing a

22   treating source is for the Administrative Law Judge to state

23   whether the treating source is being given -- the opinions are

24   being given controlling weight.   The Administrative Law Judge in

25   this case doesn't so state, but implicit and clearly in his


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
              TIMOTHY D. v. COMMISSIONER OF SOCIAL SECURITY            7


 1   decision is that Dr. Kayayan's opinions were not given

 2   controlling weight.   The ALJ then has to determine what weight

 3   to assign to the opinion and must consider the factors set forth

 4   in 20 CFR Section 404.1527, including the length of the

 5   treatment relationship and frequency of examination, the nature

 6   and extent of the treatment relationship, the degree to which

 7   the medical source has supported his or her opinion, the degree

 8   of consistency between the opinion and the record as a whole and

 9   whether the opinion is given by a specialist, and further, any

10   other evidence brought to the attention of the ALJ.   Reasons

11   must be given for any rejection or weight sufficient to permit

12   meaningful judicial review, although courts, including the

13   Second Circuit, in Crowell and Atwater have made it clear that

14   the Administrative Law Judge need not slavishly recite and

15   discuss each of the facts.

16             The medical source statement of Dr. Kayayan, 11F, is

17   clearly more limiting than the RFC.   Dr. Kayayan clearly

18   qualifies as a treating source, but I do find minimally, and as

19   I indicated in the oral argument, it would have been wonderful

20   if the Administrative Law Judge had recited the factors and

21   discussed how they applied in this case more clearly.    It

22   appears to me that the Administrative Law Judge did first

23   discuss the medical records, including opinions from Dr. Puri,

24   Dr. Burdick, Dr. Kayayan, as well as plaintiff's hearing

25   testimony, so the length and frequency of treatment relationship


                      HANNAH F. CAVANAUGH, RPR, CSR
                       Official U.S. Court Reporter
                 TIMOTHY D. v. COMMISSIONER OF SOCIAL SECURITY           8


 1   is discussed.    And, yes, there is some disagreement as to

 2   whether Dr. Kayayan was seen once per year or not, but if you

 3   factor in that it was four times from December 2014 to

 4   February 2017, it's not a significant difference.

 5                It's not specifically noted, but it's clear that Dr.

 6   Kayayan is a general practitioner, whereas Dr. Burdick, whose

 7   opinions are contrary, is a specialist, a neurologist.      The

 8   nature and extent of the treatment relationship is considered.

 9   The degree to which it is supported by medical evidence, I

10   think, is implicit.

11                First of all, this is a check the box form, which is

12   less persuasive than narrative forms.    There's little narrative

13   to support Dr. Kayayan's opinions.    Dr. Kayayan's opinions are

14   inconsistent in a couple of regards with plaintiff's testimony.

15   They are clearly inconsistent with Dr. Burdick's and Dr. Puri's

16   opinions.    I was disappointed that when Dr. Puri's opinion and

17   when Dr. Burdick's opinion were given some weight, the

18   Administrative Law Judge did not specifically say in what regard

19   those opinions were rejected.    I think it would have been

20   helpful to a meaningful judicial review, but I don't find it so

21   erroneous to require reversal.

22                The testimony of the plaintiff in this case was that

23   he believed he could do light work with medications.    Dr.

24   Burdick opines that there are no limitations in plaintiff's

25   ability to perform work.    The plaintiff's light work, as the


                         HANNAH F. CAVANAUGH, RPR, CSR
                          Official U.S. Court Reporter
                 TIMOTHY D. v. COMMISSIONER OF SOCIAL SECURITY           9


 1   regulations provide, involves lifting no more than 20 pounds at

 2   a time and frequent lifting and carrying of objects weighing up

 3   to 10 pounds.    That is consistent with plaintiff's hearing

 4   testimony.

 5                You -- in order to perform light work, it requires a

 6   good deal of walking and/or standing.    The testimony was that

 7   plaintiff could walk and stand one hour at a time.

 8   Unfortunately, during the hearing, he wasn't asked how long he

 9   felt he could walk and stand in an eight-hour day, but

10   nonetheless, I think that in general the hearing testimony is

11   consistent with Dr. Burdick's and Dr. Puri's opinions and

12   inconsistent with Dr. Kayayan's.

13                Again, I think it could have been more clearly

14   stated.   I wish Administrative Law Judges would do so.     In my

15   experience, they don't faithfully adhere to and fulfill the

16   requirements of outlining exactly how they come down on the

17   factors to be considered and the treating source opinion, but I

18   understand the pressures of the volume that they face.

19                In terms of the heat component of the RFC, clearly

20   Dr. Puri and Dr. Burdick did suggest the possibility of

21   limiting.    I think Dr. Burdick specifically said it is possible

22   that heat would exacerbate the plaintiff's condition.       Plaintiff

23   did testify, albeit I agree with plaintiff's counsel that it was

24   rather vague, at page 62, that heat not appear to bother him.

25   The -- so I think the failure to include heat in the RFC,


                         HANNAH F. CAVANAUGH, RPR, CSR
                          Official U.S. Court Reporter
                                                                         10


 1   bearing particularly in mind that it is the plaintiff who bears

 2   the burden of proof at the RFC level, is supported by

 3   substantial evidence.

 4               In sum, I find that the ALJ weighed available

 5   evidence.   It was up to the ALJ to determine what weight to be

 6   given to each of the medical opinions.      There's no indication

 7   from the record as far as I can see that no reasonable

 8   factfinder would have arrived at the conclusion reached by the

 9   Administrative Law Judge.

10               At step five where the Commissioner bears the burden,

11   a hypothetical was presented to the vocational expert that

12   approximated the RFC finding, which I find is supported by

13   substantial evidence, and, therefore, based on the vocational

14   expert's testimony, the Commissioner carried her burden of

15   showing available work in the national economy that can be

16   performed by the plaintiff.

17               So in sum, I will grant judgment on the pleadings to

18   the defendant and will issue a short form order memorializing my

19   determination.

20               Thank you both for excellent presentations.

21               MR. DOLSON:    Thank you, Judge.

22               MS. BYUN:   Thank you, Judge.

23               (Time noted:   2:39 p.m.)

24

25


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
                                                                     11


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CSR, Official U.S.

 6   Court Reporter, in and for the United States District Court for

 7   the Northern District of New York, DO HEREBY CERTIFY that

 8   pursuant to Section 753, Title 28, United States Code, that the

 9   foregoing is a true and correct transcript of the

10   stenographically reported proceedings held in the above-entitled

11   matter and that the transcript page format is in conformance

12   with the regulations of the Judicial Conference of the United

13   States.

14

15                       Dated this 25th day of April, 2019.

16

17                                 X___________________________

18                                 HANNAH F. CAVANAUGH, RPR, CSR

19                                 Official U.S. Court Reporter

20

21

22

23

24

25


                      HANNAH F. CAVANAUGH, RPR, CSR
                       Official U.S. Court Reporter
